Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/13/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms “certain time” and “gradually cooled” in claim 4 are relative terms which renders the claim indefinite. The term “certain” and “gradually” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Interpretations
Instant claims 1 and 3 required  “a nitrogen amount generated during melting” is interpreted as “an amount of nitrogen gas at the time of melting when the cast sample is melted” in view of instant application PGPUB paragraph [0038]. Hence, it refers to an amount of nitrogen gas generated at the time of melting in the molten iron after a spherodizing agent is added. Hence, instant claimed “a nitrogen amount generated during melting” is a resulting effect after adding a spherodizing agent having C >=0.5% or more to the molten metal.   Hence, examiner takes the position that if prior art discloses instant claimed spheroidizing agent in which C amount is 0.5% mass or more, instant claims 1 and 3 required “a nitrogen amount generated during melting” is expected absent evidence of the contrary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhu (CN103525969A).
As for claim 1,  Zhu discloses a ductile cast iron Rare-earth Mg-Si nodulizer used as spheroidizing agent for the production of ductile cast iron i.e. claimed spherical graphite cast iron).   Since the spheroidizing agent is added to purifying the molten iron (paragraph [0034 and abstract the last third line from the bottom), Zhu inherently suggests a melting process in which raw material comprising cast iron is melted by heating to obtain the molten iron (i.e. claimed an original molten metal).   The fact Zhu suggests calcium as the comprising element of the spheroidizing agent has a certain inoculation effect inherently suggests instant claimed inoculation process in which an inoculation is carried out.   The fact spheroidizing agent is disclosed suggests instant claimed a spheroidizing process in which a spheroidizing is carried out.
Regarding instant claimed wherein clause, Zhu discloses in Embodiment 1 (paragraph [0017]) of the spheroidizing agent comprising Mg=12%, Si=45% and C=0.5% (i.e. instant claimed C amount 0.5% ore more) with the balance of Fe.  The fact no presence of N suggests instant claimed a total nitrogen amount N is 150 ppm or less.
Regarding instant claim required “a nitrogen amount generated during melting is 15 ppm or less”, it is considered a resulting characteristic after adding a spherodizing agent having C >=0.5% or more to the molten metal according to claim interpretation above.
When a claimed process along with its resultant product reasonably appears to be substantially the same as, or an obvious variant of, a product disclosed by the prior art, the burden is on the applicant to prove that the prior art process and its resultant product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden on the applicant is the same. Cf. In re Spada, 911 F.2d 705, 708 (Fed Cir. 1990); In re Best,562 F.2d 1252, 1255 (CCPA 1977).
As for claim 2, Zhu’s Embodiment 1 (paragraph [0017])  comprising Mg=12%, Si=45% and C=0.5% (i.e. instant claimed C amount 0.5% ore more) with the balance of Fe suggest it is a Fe-Si-Mg based spheroidizing agent.
As for claim 3, it is rejected for the same reason set forth in the rejection of claim 1 above according to claim interpretation above.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733